          Case 1:20-cv-01492-AJN Document 22 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     7/30/21


  Raul Diaz, et al.,

                         Plaintiffs,                                             20-cv-1492 (AJN)

                  –v–                                                                  ORDER

  Boy Scouts of America, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of the parties’ notice that the Bankruptcy Court of the District of

Delaware has extended the terms of the Consent Order. Dkt. No. 21. The stay in this case

therefore remains in effect. The parties are ORDERED to submit a joint status letter by the

earlier of October 18, 2021, or “the date of the first omnibus hearing after the Bankruptcy Court

issues its decision confirming or denying confirmation of the Plan.” Dkt. No. 21. This letter

should advise the Court whether the Bankruptcy Court for the District of Delaware has extended

the terms of the Consent Order and, if not, whether the stay in this matter should be lifted.

       SO ORDERED.


Dated: July 30, 2021


                                                      __________________________________

                                                              ALISON J. NATHAN
                                                              United States District Judge
                                                              New York, New York
